                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                  Case No. 15-cr-108-pp
      v.

RODNEY ROWSEY,

                  Defendant.
______________________________________________________________________________

       ORDER CONSTRUING DEFENDANT’S LETTER AS MOTION TO
           RECONSIDER AND DENYING MOTION (DKT. NO. 610)
______________________________________________________________________________

      On June 23, 2020, the court received a letter from the defendant, asking

for compassionate release due to his fears of contracting COVID-19 and his

concerns about his grandmother’s health. Dkt. No. 584. On July 20, 2020, the

court issued a ten-page order denying that motion. Dkt. No. 591. The court

concluded that the defendant had not exhausted his remedies as required by

the First Step Act, dkt. no. 591 at 6; that even if he had, he had no underlying

health issues, dkt. no. 591 at 8; that at the time the facility he was in had no

confirmed cases of the virus, dkt. no. 591 at 8-9; and that the First Step Act

did not authorize compassionate release based on concern about a

grandparent’s health, dkt. no. 591 at 9.

      On November 11, 2012, the court received another letter from the

defendant. Dkt. No. 610. This, too, is a request for compassionate release, but

is more formal than the June 2020 letter. The defendant specifically cites 18

U.S.C. §3582(c)(2)(A). Id. at 1. While he mentions the exhaustion requirement
                                         1

           Case 2:15-cr-00108-PP Filed 12/16/20 Page 1 of 5 Document 626
of that statute, id. at 2, the defendant does not state whether he ever has asked

the warden of his institution (USP Leavenworth) for compassionate release.

      The defendant argues that because no vaccine exists (a fact that

blessedly is no longer true), the Bureau of Prisons can’t protect him “as

required under the Eighth Amendment,” and he asserts that even if he has not

yet been injured, the conditions of his confinement may violate the Eighth

Amendment. Id.

      The defendant argues that people without any underlying health

conditions “are also at risk of suffering severe damage to their health.” Id. at 3.

He asserts that as long as the BOP refuses to test inmates and staff daily, his

life is in danger; he says that he cannot force others to socially distance or wear

their rag masks properly or report COVID-19 symptoms. Id. The defendant

asserts that air circulation in the facility is poor. Id. at 4.

      The defendant explains that he has been suffering during the pandemic,

having been place on 24-hour lockdown in April because he showed symptoms

of the virus. Id. at 4. He says he spent four days in his cell with coughing and

severe chills, being told there was nothing to be done for him. Id. He was told to

get medications from commissary. Id. He says he has a bullet in his chest

which sometimes causes a tightening there. Id.

      The defendant asserts that Leavenworth has had 456 confirmed cases of

the virus, maybe more, and says that by the time the court received his motion,

he would be at risk for his life when he could be home socially distancing and

taking care of his family. Id. at 5. The defendant describes the things going on


                                           2

         Case 2:15-cr-00108-PP Filed 12/16/20 Page 2 of 5 Document 626
in his family—the loss of his father, grandfather, mother and aunt within the

past four years, his maternal grandmother’s high blood pressure, his paternal

grandmother’s dementia and high blood pressure, his aunt’s stage III cancer

(the aunt who cares for his grandmother). Id. He says that his ten-year-old son

needs him at this time, and that his child’s mother lost her apartment because

she lost her job and has not received any government aid. Id.

      As for himself, the defendant says that during the pandemic he has been

confined to his cell for most of the day without visitation, with little time to

shower, with cold bagged meals until recently and with no help for his mental

and emotional illnesses. Id. He asserts that allegations that he has incurred

violations while in prison are the result of prison politics and gang activity (and

says he is not a member of a gang). Id. at 6. He says he is suffering from PTSD,

bi-polar disorder, depression and “illusion,” and that his family members have

various physical and mental illnesses. Id.

      The court construes this letter as a motion for the court to reconsider its

July 20, 2020 order denying his motion for compassionate release. The court

will deny that motion. The court does not doubt that the defendant is having a

hard time—that he is very worried about himself and about his family. The

court is sorry to hear of all the issues the defendant’s family has suffered in the

past few years and in the past few months. But as the court stated in its July

order, the defendant has not demonstrated that he has exhausted his remedies

by seeking compassionate release from the warden at Leavenworth before

asking this court for that relief. More important, the defendant is young and


                                          3

        Case 2:15-cr-00108-PP Filed 12/16/20 Page 3 of 5 Document 626
has no underlying physical health conditions that put him at increased risk for

severe illness if infected. The court has received numerous motions from

inmates seeking compassionate release. Some have had very severe underlying

health problems—diabetes, kidney disease, obesity. These are the kind of

health issues that the Centers for Disease Control have indicated put someone

at higher risk for severe illness if infected. The plaintiff does not have such

conditions. The plaintiff is suffering because of the restrictive conditions the

BOP has put into effect to try to reduce the spread of the virus. Most, if not all,

BOP inmates are suffering from similar restrictions. The plaintiff is worried

about how his family is managing without him. Most inmates are struggling

with the same worries.

      As the court said in its July order, the court does not mean to trivialize

what the defendant is going through. The pandemic is a nightmare, a crisis

that has upended the lives of almost everyone in the country. That nightmare

is exponentially worse for prison inmates—not just because they can’t socially

distance or wash their hands frequently or have real masks or take their

temperatures or get tested, but because they can’t do what many others are

doing to keep themselves sane: stay in touch with friends and family by

telephone and videoconference. The defendant is in a terrible situation.

      But the court cannot grant the defendant the relief he requests. He has

not demonstrated that he has exhausted his remedies and he is (hard as it may

be to believe) much better off than many other inmates from whom the court

has received compassionate release motions.


                                         4

        Case 2:15-cr-00108-PP Filed 12/16/20 Page 4 of 5 Document 626
       The court DENIES the defendant’s motion to reconsider the court’s July

20, 2020 order denying his letter motion for compassionate release. Dkt. No.

610.

       Dated in Milwaukee, Wisconsin this 16th day of December, 2020.

                                    BY THE COURT:


                                    ____________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                       5

         Case 2:15-cr-00108-PP Filed 12/16/20 Page 5 of 5 Document 626
